Citation Nr: 1436815	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-49 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant submitted a timely report of calendar year 2007 unreimbursed medical expenses for purposes of determining pension eligibility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel

INTRODUCTION

The Veteran served on active duty from January 1942 to November 1945.  The appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. VA received from the appellant a report of unreimbursed medical expenses for calendar year 2007.

2. The report of unreimbursed medical expenses for calendar year 2007 did not have a postmark.


CONCLUSION OF LAW

The report of unreimbursed medical expenses for calendar year 2007 was timely filed.  38 U.S.C.A. § 1506 (West 2002); 38 C.F.R. §§ 3.272(g), 3.277(a), 20.305 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This decision constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

The appellant is in receipt of death pension for the Veteran, her late husband.  As a condition of granting pension, VA may require from a recipient of pension certain information to determine annual income.  38 C.F.R. § 3.277(a).  Notably, unreimbursed medical expenses can be included from income when determining a recipient's continued entitlement to pension benefits.  38 C.F.R. § 3.272(g).  In this case, in a December 2007 letter, VA notified the appellant that she could report medical expenses paid during calendar year 2007, but that the report must be submitted before the end of the next calendar year.  

On January 5, 2009, VA indicated that it received from the appellant a report of her unreimbursed medical expenses from 2007.  As the appellant had not signed the form, VA requested that she submit her signature which she promptly did.  However, it was determined that the report of unreimbursed medical expenses was not timely filed as it was received on January 5, 2009 and was not postmarked prior to the end of calendar year 2008.  

The question for the Board is whether the report received by VA on January 5, 2009 can be considered as timely filed.  

Generally, VA will accept a document as having been timely filed if it is postmarked prior to the expiration of the applicable time limit.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Id.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  Id.

In this case, the report received January 5, 2009 does not have a postmark.  As January 1 was a legal holiday, January 3 was a Saturday, and January 4 was a Sunday, the postmark date will be presumed to have been in calendar year 2008.  As such, the report was timely filed and should be considered in calculating the appellant's income during the relevant period.   
ORDER

The appellant's report of calendar year 2007 unreimbursed medical expenses was timely filed and should be used for purposes of determining pension eligibility.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


